NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

    IMPERIUM IP HOLDINGS (CAYMAN), LTD.,
            Plaintiff-Cross-Appellant

                           v.

 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
   ELECTRONICS AMERICA, INC., SAMSUNG
         SEMICONDUCTOR, INC.,
            Defendants-Appellants
           ______________________

                 2017-2107, 2017-2133
                ______________________

   Appeals from the United States District Court for the
Eastern District of Texas in No. 4:14-cv-00371-ALM,
Judge Amos L. Mazzant, III.
                ______________________

               Decided: January 31, 2019
                ______________________

   ALAN M. FISCH, Fisch Sigler, LLP, Washington, DC,
argued for plaintiff-cross-appellant. Also represented by
JOHN T. BATTAGLIA, MATTHEW R. BENNER, JEFFREY
MATTHEW SALTMAN, ROY WILLIAM SIGLER.

    DOUGLAS HALLWARD-DRIEMEIER, Ropes & Gray LLP,
Washington, DC, argued for defendants-appellants. Also
represented by SAMUEL LAWRENCE BRENNER, COURTNEY
2    IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                  CO., LTD.


M. COX, Boston, MA; REBECCA R. CARRIZOSA, East Palo
Alto, CA; JESSE J. JENNER, STEVEN PEPE, KEVIN JOHN
POST, New York, NY.
                ______________________

    Before DYK, O’MALLEY, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
    Imperium IP Holdings (Cayman), Ltd. brought this
action in 2014 against Samsung Electronics Co., Ltd.,
Samsung Electronics America, Inc., and Samsung Semi-
conductor, Inc. (plus another Samsung entity that has
since merged into one of those just named), which we
refer to collectively as “Samsung.” Imperium alleged that
Samsung had infringed and was infringing three Imperi-
um-owned patents: U.S. Patent Nos. 6,271,884; 7,092,029;
and 6,836,290. When the case went to trial, the jury
found infringement of claims 1, 5, 14, and 17 of the ’884
patent and of claims 1, 6, and 7 of the ’029 patent, reject-
ed Samsung’s invalidity challenges to the claims at issue
from those patents, found claim 10 of the ’290 patent
infringed but invalid, and awarded damages for infringing
the ’884 and ’029 patents.
    In post-trial rulings, the district court let the jury’s
determinations on infringement and invalidity stand.
Imperium IP Holdings (Cayman), Ltd. v. Samsung Elec-
tronics Co., 259 F. Supp. 3d 530, 537–49 (E.D. Tex. 2017)
(Imperium). The court also enhanced damages, Imperium
IP Holdings (Cayman), Ltd. v. Samsung Electronics Co.,
203 F. Supp. 3d 755, 761–64 (E.D. Tex. 2016) (Enhance-
ment Op.), amended in part, No. 4:14-CV-371, 2017 WL
1716589 (E.D. Tex. Apr. 27, 2017); granted Imperium an
ongoing royalty, Imperium IP Holdings (Cayman), Ltd. v.
Samsung Electronics Co., No. 4:14-CV-371, 2017 WL
4038884, at *1 (E.D. Tex. Sept. 13, 2017); and awarded
Imperium attorney’s fees, Imperium IP Holdings (Cay-
man), Ltd. v. Samsung Electronics Co., No. 4:14-CV-371,
IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS       3
CO., LTD.


2018 WL 1602460, at *1 (E.D. Tex. Apr. 3, 2018); Imperi-
um IP Holdings (Cayman), Ltd. v. Samsung Electronics
Co., No. 4:14-CV-371, 2017 WL 4038883, at *1 (E.D. Tex.
Sept. 13, 2017). Samsung appeals on numerous grounds,
principally concerning the jury’s finding of no anticipation
of the claims of the ’884 patent found infringed. Imperi-
um cross-appeals to seek, among other things, judgment
as a matter of law of non-anticipation of claim 10 of the
’290 patent.
    We agree with Samsung that the only reasonable
finding on this record is that the ’884 patent claims at
issue here are invalid for anticipation. As for the at-issue
claims of the ’029 and ’290 patents, liability is barred by
our separate affirmance of the unpatentability rulings of
the Patent and Trademark Office’s Patent Trial and
Appeal Board regarding those claims. We therefore
reverse the judgment of liability against Samsung on the
’884 and ’029 patents and affirm the judgment against
Imperium on the ’290 patent.
                              I
                             A
    The three patents at issue relate to components in
digital cameras. The ’884 patent is entitled “Image Flick-
er Reduction with Fluorescent Lighting.” The patent
claims a method of lighting photographs to reduce the
impact of flickering fluorescent lights. ’884 patent, col. 6,
line 63, through col. 7, line 6. Claim 1 claims:
    1. A method of reducing flicker caused by light-
    ing having a periodic intensity using an imager
    having a pixel integration time, the method com-
    prising the steps of:
      setting the integration time to an integral mul-
      tiple of the period of the periodic intensity of
      the lighting;
4   IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                 CO., LTD.


      determining an amount to vary an overall sys-
      tem gain; and
      adjusting the overall system gain by adjusting
      the integration time while maintaining the in-
      tegration time at an integral multiple of the pe-
      riod of the periodic intensity.
Id. Dependent claim 5 claims “[t]he method of claim 1,
wherein the lighting is 60 Hz lighting, and wherein the
period of the periodic intensity of the lighting is 8 1/3 ms.”
Id., col. 7, lines 16–18.
   Asserted independent claim 14 is an apparatus claim
related to the claim 1 method claim. Claim 14 claims:
    14. An imager for a digital camera with reduced
    flicker caused by lighting having a periodic inten-
    sity, the imager providing data for a plurality of
    pixels, the imager comprising:
      programmable integration time circuitry that
      controls an integration time of the plurality of
      pixels;
      an integration time adjustment block coupled to
      the programmable integration time circuitry,
      the integration time adjustment block setting
      the integration time to an integral multiple of
      the period of the periodic intensity of the light-
      ing; and
      an overall gain control block that adjusts an
      overall system gain by adjusting the integra-
      tion time while maintaining the integration
      time at an integral multiple of the period of the
      periodic intensity.
Id., col. 7, line 47, through col. 8, line 4. Dependent claim
17 claims
IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS        5
CO., LTD.


    [t]he imager of claim 14, further comprising: an
    analog, variable gain stage receiving the data for
    the plurality of pixels and providing amplified an-
    alog pixel data; an analog to digital converter re-
    ceiving the amplified analog pixel data and
    providing digitized pixel data; and a gamma cor-
    rection stage receiving the data, and providing
    scaled pixel data.
Id., col. 8, lines 11–20.
    The ’029 patent describes and claims methods of ad-
justing the intensity and duration of the flash used in
taking a photograph based on information gathered in a
preparatory or preflash stage. ’029 patent, col. 11, lines
40–57. The ’290 patent describes and claims a data
interface circuit that contains, and allows selection be-
tween, a single-ended and a differential interface. ’290
patent, col. 5, lines 6–18. We need not set out details of
those patents here.
                              B
    We have already described the jury verdict and the
district court’s post-trial rulings. 1 After the jury rendered
its verdict, but before the district court’s rulings on the


    1   The jury found non-infringement of claim 6 of the
’884 patent, but Imperium does not appeal that verdict.
Although the jury rejected Samsung’s anticipation chal-
lenge to claim 6, the district court treated Samsung’s
post-trial motion seeking judgment as a matter of law on
invalidity as not including that claim. See Imperium, 259
F. Supp. 3d at 548. Neither Samsung nor Imperium has
argued that we should treat this appeal differently. We
treat the judgment regarding the ’884 patent, insofar as it
is before us on appeal, as covering only claims 1, 5, 14,
and 17.
6   IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                 CO., LTD.


last of Samsung’s post-trial motions, the Board deter-
mined that the claims of the ’290 and the ’029 patents
asserted in this case by Imperium are unpatentable for
obviousness over prior art. Samsung Elecs. Co. v. Imperi-
um (IP) Holdings, No. 2015-01232 (PTAB Dec. 1, 2016)
(finding the ’029 patent obvious over the prior art); Sam-
sung Elecs. Co. v. Imperium (IP) Holdings, No. 2015-
01233 (PTAB Nov. 30, 2016) (finding the ’290 patent
obvious over the prior art). We have affirmed both Board
decisions. Imperium (IP) Holdings v. Samsung Elecs. Co.,
No. 2017-1570, 2019 WL 140857 (Fed. Cir. Jan. 9, 2019);
Imperium (IP) Holdings v. Samsung Elecs. Co., No. 2017-
1571, 2019 WL 140950 (Fed. Cir. Jan. 9, 2019).
    Samsung appeals on a number of grounds, among
them that the record establishes as a matter of law (con-
trary to the jury verdict) that the infringed claims of the
’884 patent are anticipated. Imperium cross-appeals,
seeking additional monetary relief and arguing that the
record establishes as a matter of law (contrary to the jury
verdict) that claim 10 of the ’290 patent is not anticipated.
We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                             II
                             A
    We review the denial of judgment as a matter of law
de novo and the underlying jury findings for substantial
evidence. Bear Ranch, L.L.C. v. Heartbrand Beef, Inc.,
885 F.3d 794, 801 (5th Cir. 2018); i4i Ltd. P’ship v. Mi-
crosoft Corp., 598 F.3d 831, 841 (Fed. Cir. 2010) (following
Fifth Circuit law), aff’d on other issues, 564 U.S. 91
(2011); Minn. Mining & Mfg. Co. v. Chemque, Inc., 303
F.3d 1294, 1300 (Fed. Cir. 2002). Judgment as a matter
of law rejecting the jury’s verdict on a specific issue is
justified if the evidence is such that a reasonable jury
could not decide that issue as it did. See Fed. R. Civ. P.
50(a); Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S.
133, 149–50 (2000); Raytheon Co. v. Indigo Sys. Corp., 895
IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS      7
CO., LTD.


F.3d 1333, 1338 (Fed. Cir. 2018) (explaining that, under
Fifth Circuit law, judgment is appropriate “where the
facts and inferences point so strongly and overwhelmingly
in favor of one party that the court concludes that reason-
able jurors could not arrive at a contrary verdict”) (inter-
nal quotation marks omitted).
    Here, the dispositive issue is whether, on this record,
claims 1, 5, 14, and 17 of the ’884 patent must be held
invalid for anticipation as a matter of law. We agree with
Samsung that a reasonable jury was required on the
record of this case to find the claims of the ’884 patent at
issue to be anticipated by prior art.
    The prior-art Johnson patent, U.S. Patent No.
7,289,145, teaches a circuit for processing image data in a
digital camera. Johnson, col. 2, lines 3–10. In the specifi-
cation, Johnson discloses “flickerless modes . . . to enable
indoor operation with fluorescent lights.” Id., col. 16,
lines 44–46. It also provides a technical description of
how the flickerless setting adjusts to operate under flick-
ering fluorescent lighting. Id., col. 16, lines 42–61. That
description, together with Johnson’s figures, especially
Figure 13, teaches altering exposure time by an integral
multiple of the cycle of the fluorescent light, changing the
time from one cycle to two cycles.
     At trial, as Imperium does not dispute, Samsung’s
expert, Dr. Neikirk provided detailed testimony about
how Johnson discloses each of the limitations of claims 1,
5, 14, and 17 of the ’884 patent. In particular, he ex-
plained that Johnson, including its Figure 13, teaches the
“setting the integration time” and “maintaining the
integral multiples” claim limitations—which are the only
limitations Imperium now argues are missing from John-
son.
   On cross-examination, Imperium provided no basis for
questioning those conclusions. To the extent that Imperi-
um even mentioned the ’884 patent on cross-examination,
8   IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                 CO., LTD.


it did so by asking, “Johnson doesn’t say the words ‘inte-
gration time,’ does it . . . ?” J.A. 11994–95. Dr. Neikirk
noted that “Johnson uses the term ‘shutter,’ . . . or ‘shut-
ter gain,’” id., and he had already explained that the
terms mean the same thing. J.A. 11836 (“Integration
time is the length of time that light is allowed to be gath-
ered by the sensor to form the electrical signal. There’s a
lot of other terms that get used for that: shutter speed,
exposure time, simply shutter – in some cases, shutter
gain. All of those terms are used to refer to integration
time.”). Imperium did not contradict that testimony on
cross-examination or otherwise. See In re Gleave, 560
F.3d 1331, 1334 (Fed. Cir. 2009) (“[An anticipatory]
reference need not satisfy an ipsissimis verbis test.”).
    Imperium suggests that its expert, Dr. Wright, offered
contrary evidence that the jury could have credited to
uphold the ’884 patent (the so-called “anti-flicker patent”).
But Dr. Wright did not dispute the substance of Dr.
Neikirk’s testimony. Dr. Wright testified as follows:
         Now, likewise with Johnson, Johnson has very
    little to do with the anti-flicker patent. If you
    read the Johnson patent, what it has to do with is
    it’s trying to convert signals from a very atypical
    CCD [charge coupled device] sensor that has four
    colors and they’re trying to reformat that infor-
    mation into a standard video signal that would
    have three colors. It’s just a reformatter. That’s
    all it’s meant for.
        Out of over 40 columns of text in that patent,
    there’s one paragraph that even mentions flicker.
    And in that paragraph—and there’s a little figure
    that goes along with it. Dr. Neikirk showed you
    that little figure. But that one paragraph of seven
    sentences, it just talks about, well, you can aver-
    age the light over one cycle or two cycles of the
    light variation, and that’s really all it says.
IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS      9
CO., LTD.


       And it talks of this flickerless mode in this
   paragraph. Never says how you’re supposed to
   achieve this flicker mode, how you’re supposed
   to—what kind of equipment it takes to do this. It’s
   very—just kind of in passing. Obviously, wasn’t
   very important to the inventors if they only spent
   this tiny little paragraph on this big, long patent.
       So I don’t find that these two prior patents are
   really close to the anti-flicker patent at all.
J.A. 12218.
    None of this testimony undermines Dr. Neikirk’s tes-
timony. The assertion that “Johnson has very, very little
to do with the [’884] patent” because it is mostly directed
toward another purpose, with only “one paragraph that
mentions flicker,” is irrelevant. It says nothing whatso-
ever about the substance of what is in that paragraph in
Johnson, or in the associated figures, including Figure 13,
discussed in that paragraph, or about how that substance
relates to the claim limitations at issue. See MobileMedia
Ideas LLC v. Apple Inc., 780 F.3d 1159, 1172–73 (Fed.
Cir. 2015) (reversing the denial of judgment as a matter of
law where plaintiff’s expert offered “only testimony unre-
lated to the actual limitation” of the relevant claim). In
the only sentence in which Dr. Wright refers to the sub-
stance of Johnson, he states that Johnson “just talks
about, well, you can average the light over one cycle or
two cycles of the light variation, and that’s really all it
says.” Id. But that testimony is unaccompanied by even
an assertion, let alone an explanation, that a ’884 claim
limitation is missing from Johnson. In fact, Dr. Wright’s
reference to “one cycle or two cycles” on its face points
toward, not away from, teaching the “integral multiple”
claim limitation. In short, Dr. Wright’s testimony does
not contradict any of Dr. Neikirk’s testimony.
     Juries have wide leeway to assess evidence and credi-
bility. That leeway is reflected, for example, in our rul-
10   IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                  CO., LTD.


ings in cases involving conflicting expert testimony. See,
e.g., Intellectual Ventures I LLC v. Motorola Mobility LLC,
870 F.3d 1320, 1327 (Fed. Cir. 2017); Edwards Lifescienc-
es AG v. CoreValve, Inc., 699 F.3d 1305, 1313 (Fed. Cir.
2012); see also i4i, 598 F.3d at 850; Ramirez v. Landry’s
Seafood Inn & Oyster Bar, 280 F.3d 576, 578 n.3 (5th Cir.
2002). And, of course, it is the party attacking the validi-
ty of a patent that has the burden of proving invalidity;
“that burden of persuasion does not shift at any time to
the patent owner.” TP Labs., Inc. v. Prof’l Positioners,
Inc., 724 F.2d 965, 971 (Fed. Cir. 1984). But under the
requirement of substantial evidence, a jury’s rejection of
expert testimony must have some reasonable basis.
    That is why the Supreme Court has held that, in rul-
ing on a motion for judgment as a matter of law, “the
court should give credence to the evidence favoring the
nonmovant as well as that evidence supporting the mov-
ing party that is uncontradicted and unimpeached, at
least to the extent that that evidence comes from disinter-
ested witnesses.” Reeves, 530 U.S. at 151 (internal quota-
tion marks omitted); see also Chesapeake & Ohio Ry. Co.
v. Martin, 283 U.S. 209, 216 (1931). Similarly, under
Fifth Circuit precedent, the jurors as “the trier of fact
[are] not . . . at liberty to disregard arbitrarily the une-
quivocal, uncontradicted and unimpeached testimony of
an expert witness where . . . the testimony bears on
technical questions of medical causation beyond the
competence of lay determination.” Webster v. Offshore
Food Serv., Inc., 434 F.2d 1191, 1193 (5th Cir. 1970)
(internal citation omitted); see also NewCSI, Inc. v. Staff-
ing 360 Solutions, Inc., 865 F.3d 251, 257 (5th Cir. 2017);
Quinn v. Sw. Wood Prods., Inc., 597 F.2d 1018, 1024 (5th
Cir. 1979) (applying principle where defendant’s expert
presented the only testimony on a crucial technical point,
explaining that “it has been held that such testimony,
even by an employee of a party, must be taken as true
where it was candid, the witness was not impeached, his
IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS      11
CO., LTD.


credibility was not questioned, and his testimony was not
controverted although, if inaccurate, it could readily have
been shown to be so”).
    In this case, the jury’s finding lacks any reasonable
basis. As we have recounted, Dr. Neikirk gave straight-
forward, detailed testimony that Johnson taught all the
limitations of the claims at issue, and the cited portions of
Johnson provide support for that testimony that is on its
face strong. This testimony was not contradicted.
    Nor was Dr. Neikirk impeached. Imperium has not
identified any inconsistency or equivocation in Dr. Nei-
kirk’s testimony; nor has it pointed to any other reason
the jury could reasonably have rejected his testimony. At
oral argument in this court, Imperium noted that Dr.
Neikirk worked with one of the Johnson patent’s ten co-
inventors when that co-inventor was a graduate student.
But in its main brief responding to Samsung’s argument
about the ’884 patent, Imperium did not identify that fact
as a basis for the jury to disbelieve Dr. Neikirk. See
Principal and Response Brief of Imperium at 29–33. On
this record, the prior work together, standing alone, is not
enough for a reasonable jury to disbelieve Dr. Neikirk.
Cf. Chesapeake & Ohio Ry. Co., 283 U.S. at 216 (“The
witness was not impeached; and there is nothing in the
record which reflects unfavorably upon his credibility.
The only possible ground for submitting the question to
the jury as one of fact was that the witness was an em-
ployee of the petitioner. In the circumstances above
detailed, we are of opinion that this was not enough to
take the question to the jury, and that the court should
have so held.”); Quinn, 597 F.2d at 1024 (similar conclu-
sion even though expert was an employee of the defend-
ant).
    On the evidence in this record, we hold, the jury could
not properly find that the claims of the ’884 patent at
issue here are not anticipated. The liability judgment
12   IMPERIUM IP HOLDINGS (CAYMAN) v. SAMSUNG ELECTRONICS
                                                  CO., LTD.


against Samsung based on the ’884 patent therefore must
be reversed.
                             B
     The liability judgment against Samsung in this case
also rested on certain claims of the ’029 patent, and
Imperium seeks, in its cross-appeal, to establish liability
as a matter of law based on claim 10 of the ’290 patent
(which the jury determined to be invalid). But we have
affirmed the Board’s determinations that those claims are
unpatentable. Liability based on those claims, therefore,
is now precluded. See Fresenius USA, Inc. v. Baxter Int’l,
Inc., 721 F.3d 1330, 1339 (Fed. Cir. 2013). We must
reverse the judgment of liability based on the ’029 patent
and reject Imperium’s argument for liability based on the
’290 patent.
    We need not reach any of the remaining issues pre-
sented on the appeal and cross-appeal, all of which are
mooted by the reversal of liability.
                            III
   The judgment against Samsung on the ’884 patent
and the ’029 patent is reversed. The judgment against
Imperium on the ’290 patent is affirmed.
     Costs to Samsung.
     REVERSED IN PART, AFFIRMED IN PART